 

Exhibit 10.16

 

Paulson Capital (Delaware) Corp.

Board of Directors Services Agreement

 

This Board of Directors Services Agreement (this “Agreement”), dated July 25,
2014, is entered into between Paulson Capital (Delaware) Corp., a Delaware
corporation (the “Company”), and Alan Timmins, an individual (“Director”).

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders following the closing of a merger (the
“Merger”) contemplated by that certain Agreement and Plan of Merger, dated as of
May 8, 2014, by and among the Company, Variation Biotechnologies (US), Inc., a
Delaware corporation (“VBI”), and VBI Acquisition Corp., a Delaware corporation
and wholly-owned subsidiary of the Company (“Merger Sub”), whereby VBI shall
merge with and into Merger Sub, with VBI becoming the surviving corporation and
a wholly-owned subsidiary of the Company (the “Merger Agreement”);

 

WHEREAS, Director currently serves as a director of the Company and desires to
remain on the Company’s Board of Directors upon the closing of the Merger for
the period of time and subject to the terms and conditions set forth herein; and

 

WHEREAS, Director’s service as a member of the Board of Directors shall continue
following the closing of the Merger (the “Closing”).

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

AGREEMENT

 

1.           Board Duties.

 

(a) Director agrees to provide services to the Company as a member of the Board
of Directors upon the Closing. Director shall, for so long as he remains a
member of the Board of Directors, meet with the other members of the Board of
Directors and/or the Company’s executive officers upon request, at dates and
times mutually agreeable to the parties, to discuss any matter involving the
Company (including any subsidiary). Director acknowledges and agrees that the
Company may rely upon Director’s expertise in business disciplines where
Director has significant experience with respect to the Company’s business
operations and that such requests may require substantial additional time and
efforts in addition to Director’s customary service as a member of the Board of
Directors.

 

(b) Director understands that as a member of the Board of Directors he is bound
by the duties of care, loyalty and good faith. As such, Director may not use
Director’s position of trust and confidence to further Director’s private
interests, Director must inform himself of all material information reasonably
available before voting on a transaction and Director may act as a member of the
Board of Directors only for the purpose of advancing the best interests of the
Company and all of its stockholders, may not intentionally violate the law and
may not consciously disregard Director’s duties to the Company (including any
subsidiary) and its stockholders. Membership on the Board of Directors shall
require adherence to board member conduct policies adopted by the Board of
Directors and enforced equally upon all directors.

 

 
 

--------------------------------------------------------------------------------

 

 

2.           Compensation.

 

(a)          Board Compensation. As compensation for the services provided
herein, the Company shall pay to Director, so long as Director continues to
fulfill Director’s duties and to provide services pursuant to this Agreement,
quarterly compensation at the initial rate of $7,500.

 

(b)          Committee Stipend. As compensation for the services provided
herein, as a member or chair of the following committees of the Board of
Directors, the Company shall compensate Director as follows:

 

 

i.

Audit Committee – As the chair of the committee, Director to receive quarterly
compensation at the initial rate of $3,750.

  ii. Nominations and Governance Committee - As a member of the committee,
Director to receive quarterly compensation at the initial rate of $750
quarterly.

 

provided, however, that no such compensation for services as a director or
committee member shall be paid to Director if he is employed by the Company in
any capacity. Such rates of compensation shall be subject to upward or downward
adjustment, in the sole discretion of the Board of Directors or any committee of
the Board of Directors empowered to establish the compensation of directors or
committee members, upon written notice to Director, and any such adjustment
shall not require an amendment to this Agreement, which will remain in effect in
accordance with its terms notwithstanding any such adjustment.

 

(c)          Options. In addition to the above-mentioned compensation, Director
shall also be entitled to options to purchase up to 200,000 shares of the
Company’s common stock, (subject to adjustment for any reverse or forward stock
split), to be issued under the Company’s VBI Vaccines 2014 Equity Incentive Plan
(the “Plan”) to be adopted at the Closing, which shall vest over 48 calendar
months in equal installments of 1/48 per month on the last day of each month,
with an exercise price equal to 100% of the Fair Market Value (as defined in the
Plan) of a share of the Company’s common stock on the date of grant, pursuant to
a stock option award agreement to be entered into with Director pursuant to the
Plan.

 

3.           Reimbursement of Expenses. The Company will reimburse Director for
reasonable business expenses incurred on behalf of the Company in discharging
Director’s duties as member of the Board of Directors, provided that such
expenses are approved in advance by the Company’s Chief Executive Officer or
Chief Financial Officer and provided further that Director shall provide the
Chief Financial Officer with reasonable substantiating documentation relating to
such expenses prior to reimbursement. Upon the conclusion of Director’s service
hereunder, any property of the Company, including, without limitation, laptops,
personal computers and related equipment, used by Director may (if the Company
agrees) be purchased by Director from the Company at its then current fair
market value, to be determined in good faith by the Chief Financial Officer of
the Company, or returned to the Company.

 

4.           Non-Disparagement. Director agrees to forbear from making, causing
to be made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments to any third party with respect to the Company
and its affiliates, including, without limitation, the Company’s parent,
subsidiaries, officers, directors and employees (collectively, “Company
Parties”) . Further, Director hereby agrees to forbear from making any public or
non-confidential statement with respect to any of the Company Parties. The
duties and obligations of this paragraph 4 shall continue following the
termination of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

5.           Confidentiality. Director agrees that Director will have access to
and become acquainted with confidential proprietary information of the Company
and its subsidiaries (“Confidential Information”) which is owned by the Company
and its subsidiaries and is regularly used in the operation of the Company’s and
its subsidiaries’ businesses. As used in this Agreement, the term “Confidential
Information” shall mean proprietary and non-public information that is not
disclosed by the Company in its filings with the Securities and Exchange
Commission. Director agrees that the term “Confidential Information” as used in
this Agreement is to be broadly interpreted and includes (i) information that
has, or could have, commercial value for the business in which the Company or
any of its subsidiaries is engaged, or in which the Company or its subsidiaries
may engage at a later time, and (ii) information that, if disclosed without
authorization, could be detrimental to the economic interests of the Company or
any of its subsidiaries. Director agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreement, details of customer or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisitions plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof.
Director acknowledges that all Confidential Information, whether prepared by
Director or otherwise acquired by Director in any other way, shall remain the
exclusive property of the Company. Director promises and agrees that Director
shall not misuse, misappropriate, or disclose in any way to any person or entity
any of the Company’s Confidential Information, either directly or indirectly,
nor will Director use the Confidential Information in any way or at any time
except as required in the course of Director’s business relationship with the
Company. Director agrees that the sale or unauthorized use or disclosure of any
of the Company’s Confidential Information constitutes unfair competition.
Director promises and agrees not to engage in any unfair competition with the
Company and will take measures that are appropriate to prevent its employees or
contractors from engaging in unfair competition with the Company. Director
further agrees that, at any time, upon the request of the Company and without
further compensation, but at no expense to Director, Director shall perform any
lawful acts, including the execution of papers and oaths and the giving of
testimony, that in the opinion of the Company, its successors or assigns, may be
necessary or desirable in order to obtain, sustain, reissue and renew, and in
order to enforce, perfect, record and maintain, patent applications and United
States and foreign patents on the Company’s or its subsidiaries’ inventions, and
copyright registrations on the Company’s and its subsidiaries’ inventions. The
duties and obligations of this paragraph 5 shall continue, even after the
termination of this Agreement.

 

6.           Term. Except as otherwise provided herein, the term of this
Agreement and the duties and obligations of Director and the Company under it
shall continue until the later of (i) the date that the Company’s stockholders
fail to re-elect Director as a member of the Company’s Board of Directors,
including as a result of the failure by the Company to nominate Director as a
candidate for election or (ii) the date that Director ceases to be a member of
the Company’s Board of Directors for any reason. Director may voluntarily resign
Director’s position on the Board of Directors at any time and such resignation
shall not be considered a breach of this Agreement.

 

7.           Cooperation. Director will notify the Company promptly if Director
is subpoenaed or otherwise served with legal process in any matter involving the
Company or any subsidiary and will cooperate in the review, defense or
prosecution of any such matter. Director will notify the Company if any attorney
who is not representing the Company contacts or attempts to contact Director
(other than Director’s own legal counsel) to obtain information that in any way
relates to the Company or any subsidiary, and Director will not discuss any of
these matters with any such attorney without first so notifying the Company and
providing the Company with an opportunity to have its attorney present during
any meeting or conversation with any such attorney. In the event of any claim or
litigation against the Company or Director based upon any alleged conduct, acts
or omissions of Director during Director’s tenure as a director of the Company,
Director will provide to the Company such information and documents as are
necessary and reasonably requested by the Company or its counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The foregoing shall be subject to the terms and conditions of any
indemnification agreement entered into between the Company and Director, the
terms and conditions of which shall govern and shall supersede this paragraph 7
in the event of any conflict between this paragraph 7 and such indemnification
agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

8.           Entire Agreement. This Agreement represents the entire agreement
among the parties with respect to the subject matter herein.

 

9.           Governing Law. This Agreement shall be governed by the law of the
State of Delaware. Any action or proceeding arising out of or relating to this
Agreement shall be filed in and heard and litigated solely before the federal
courts of New York located within the Borough of Manhattan. Each party generally
and unconditionally accepts the exclusive jurisdiction of such courts and venue
therein.

 

10.         Injunctive Relief. It is agreed that the rights and benefits of the
Company pursuant to Sections 1, 4, 5, 6 and 7 of this Agreement are unique and
that no adequate remedy exists at law if Director shall fail to perform, or
breaches, any of Director’s obligations thereunder, that it would be difficult
to determine the amount of damages resulting therefrom, and that any such breach
would cause irreparable injury to the Company. Therefore, the Company shall be
entitled to injunctive relief to prevent or restrain any such breach of this
Agreement by Director.

 

11.         Insurance. The Company shall use commercially reasonable efforts to
maintain directors' and officers' liability insurance throughout the term of
Director's service to the Company as a director, in amounts and with such
carrier(s) and on such terms as determined by the Board of Directors, or any
committee of the Board of Directors empowered for such purpose.

 

12.         Requirements of Director. During the term of Director’s services to
the Company hereunder, Director shall observe all applicable laws and
regulations relating to independent directors of a public company as promulgated
from time to time, and shall not: (i) be an employee of the Company, any entity
controlling 50% or more of the Company and with which the Company consolidates
its financial statements as filed with the SEC (but not if the Company reflects
such entity solely as an investment in its financial statements) (“Parent”), or
any entity which the Company controls 50% or more of and with which the Company
consolidates its financial statements as filed with the SEC (but not if the
Company reflects such entity solely as an investment in its financial
statements) (“Subsidiary”); (ii) accept, directly or indirectly, any consulting,
advisory, or other compensatory fee from the Company other than as a director or
a member of a committee of the Board of Directors; (iii) be an affiliated person
of the Company or any Parent or Subsidiary of the Company, as the term
“affiliate” is defined in 17 CFR 240.10A-3(e)(1), other than in his capacity as
a director or a member of a committee of the Board of Directors; (iv) possess an
interest in any transaction with the Company or any Parent or Subsidiary of the
Company, for which disclosure would be required pursuant to 17 CFR 229.404(a),
other than in his capacity as a director or a member of a committee of the Board
of Directors; (v) be engaged in a business relationship with the Company or any
Parent or Subsidiary of the Company, for which disclosure would be required
pursuant to 17 CFR 229.404(b), except that the required beneficial interest
therein shall be modified hereby to be 5%.

 

 
 

--------------------------------------------------------------------------------

 

 

13.         Reporting Obligations. While this Agreement is in effect, Director
shall immediately report to the Company in the event: (i) Director knows or has
reason to know or should have known that any of the requirements specified in
Section 12 hereof is not satisfied or is not going to be satisfied; (ii)
Director is nominated to the board of directors or becomes an officer of another
public company or (iii) Director knows or has reason to know of any actual or
potential conflict of interest.

 

 

 

 

 

 

 

 

[Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.

 

 

THE COMPANY:

 

Paulson Capital (Delaware) Corp.

 

 

 

By: /s/ Trent Davis                                     

Name: Trent Davis

Title: Authorized Signatory

 

 

DIRECTOR:

 

 

 

/s/ Alan Timmins                                         

Alan Timmins

 